

115 HJ 142 IH: Directing the President to terminate the use of the United States Armed Forces with respect to the military intervention led by Saudi Arabia in the Republic of Yemen.
U.S. House of Representatives
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 142IN THE HOUSE OF REPRESENTATIVESNovember 29, 2018Mr. Amash submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONDirecting the President to terminate the use of the United States Armed Forces with respect to the
			 military intervention led by Saudi Arabia in the Republic of Yemen.
	
		1.Termination of the use of the United States Armed Forces with respect to the military intervention
 led by Saudi Arabia in the Republic of YemenCongress directs the President to terminate the use of the United States Armed Forces with respect to the military intervention led by Saudi Arabia in the Republic of Yemen not later than the end of the period of 30 days beginning on the date of the enactment of this joint resolution unless and until a declaration of war or specific authorization for such use of the Armed Forces has been enacted into law.
		